DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed April 22, 2021 in which claims 1, 3-11 and 13-21 were amended.  It is noted that Applicant has amended the claims back to the original invention, i.e., automotive fuel composition.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In the claims, “WAFA” should be defined, but appears that the term should read –WASA--. Also, claims 18 and 19 are duplicates. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 18-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims do not further materially limit the automotive fuel composition.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11 and 16-21 are rejected under 35 U.S.C. 102(a1) as being anticipated by EP 2033945.
EP teaches quaternary ammonium salts useful as cold flow improvers in middle distillate fuels (see abstract).  The fuel may be diesel (see para 0022).  The quaternary compound has the formula N[R2R13R14]X wherein R substituents are the same as those in the present claims (see para 0008).  The X is a carboxylic anion (see para 0008).  The salts are effective as wax anti-settling additives (see para 0019).  In Example 1 EP uses methyl-dihydrogenated tallowamine and dimethyl oxalate to prepare the quaternary salt (see para 0027).
 	EP teaches using 10-500 ppm of the quaternary salt (see para 0024).  EP also teaches that additional cold flow additives may be used in combination with the quaternary salt, such as ethylene vinyl acetate copolymers (see para 0024).
 	With respect to the acceleration performance and torque performance, EP inherently meets these limitations because EP teaches the same fuel composition as set forth in the claims and uses the fuel composition in internal combustion engines.
 	Accordingly, EP teaching all the limitations of the claims anticipates the claims.
Claims 1, 3, 11, 13 and 16-21are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Additive for Diesel Fuel Applications (appears on attached PTO-892), hereinafter referred to as RD.
 	RD teaches a diesel fuel composition comprising diesel fuel, WASA and MDFI (see page 2, second and third paragraphs; page 3, full paragraph and Table 3).

 	Accordingly, RD teaching all the material limitations of the claims anticipates the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2,033,945.
    	EP has been discussed above.  EP fails to teach the amount of the improvers.  However, a prima facie case of obviousness exists because it would have been obvious to one of ordinary skill in the art to optimize the proportions of the improvers through .
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2033945 in view of Brunner (US 20090241882).
 	EP has been discussed above.  EP does not specifically teach the additional of a viscosity index improver.  However, Brunner teaches this difference in diesel fuel composition (see abstract).  The amount use is from 0.001 to 0.5 wt % (see claim 5).
 	It would have been obvious to one of ordinary skill in the art to add a viscosity index improver to the fuel to achieve a target minimum viscosity.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that nothing in Tack (EP) discloses a composition for improving an acceleration performance of an internal combustion engine by combusting an automotive fuel composition in an engine.
 	The instant claims are directed to and recite a composition.  The composition of the instant claims is fully and completely defined by its chemical components.  The recitation of an intended use does not alter the chemical structure, components or mixture.  As such the intended use does not further limit the chemical composition.  The 
 	Applicant argues that Tack is silent with respect to an MDFI of any kind.
 	The examiner respectfully disagrees.  In Paragraph 0025 of Tack, he teaches that it is commonplace in the art to use polar nitrogen compounds effective as WASA additive in combination with other additional cold-flow improving additives. Suitable materials include ethylene-unsaturated ester copolymers such as ethylene vinyl acetate copolymers and similar polymers.  Applicant claims such MDFI compounds in claim 17 and discloses these compounds in the specification.
 	Applicant argues that nothing in Brunner cures the deficiencies of Tack because neither reference teaches Applicant’s intended use.
 	Brunner was relied upon for teaching the use of viscosity index improvers in diesel fuel compositions.  The skilled artisan would recognize that by adding a VII to the fuel that the fuel would achieve a target minimum viscosity.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16303522/20210522